Case 1:19-cr-00125-ABJ Document 105 Filed 08/16/19 Page 1of1 —

SUPPLEMENTAL STIPULATIONS REGARDING EMAIL

The parties stipulate to the following facts:

Many exhibits presented at this trial are emails. Due to the manner in which the emails
were processed, in emails bearing an SAU document number at the bottom right-hand corner, the
email that appears at the top of the first page of an email chain (i.e., the top of the first page of an
email exhibit) will include a time stamp that, unless specifically marked “EST” or “EDT,” is five
hours later than the actual time in Washington, D.C., except for the following periods, when the
time stamp will be four hours later than the actual time in Washington D.C.:

e March 11 — 24, 2012
e October 28 — November 3, 2012
e March 10-30, 2013
e October 27 — November 2, 2013

All agreed and stipulated to by:

Ld 27 Date

 

 

 

C2 Hexpes Ca Ane g. 12, 2DI
Gregory B. Craig 7 Date
Counsel fotMr. Craig J Date

    

GOVERNMENT
| EXHIBIT

i _ OF

    
   
   

 
